Citation Nr: 1223687	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  04-44 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left hip disorder, including as due to service-connected disabilities.

2.  Entitlement to service connection for cervical spine disorder, including as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2000 to September 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of service connection for left hip, cervical spine, and bilateral ankle disorders, including as due to service-connected disabilities, were previously remanded by the Board in June 2010 for further evidentiary development of obtaining a medical nexus opinion for left hip, cervical spine, and bilateral ankle disorders.  This was accomplished, and the claims were readjudicated in a 
May 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Subsequently, in May 2012, the RO granted the Veteran's claim for service connection for a bilateral ankle disorder.  As the May 2012 rating decision acted as a full grant of the Veteran's claim for service connection for a bilateral ankle disorder, the issue of service connection for a bilateral ankle disorder is not in appellate status, and is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

In order to establish direct service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with cervical sprain and left hip sprain.  Concerning the question of in-service disease or injury, in a December 2002 lay statement, the Veteran's mother wrote that the Veteran reported that he had fallen down a set of stairs in service.  In an October 2006 VA treatment record, the Veteran reported injuring his hip and neck when falling down a set of stairs in service and that he has had continuous left hip and cervical spine disorder symptoms since service separation.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  

The Veteran has also contended that the left hip and cervical spine disorders are secondary to service-connected disabilities.  Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran was provided a VA compensation examination in October 2010 for the issues of service connection for left hip and cervical spine disorders, including as secondary to service-connected disabilities.  The October 2010 VA examiner opined that he could not resolve the issues without resorting to mere speculation.  The Board notes that statements like this from doctors are, for all intents and purposes, inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this are of no probative value for or against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 
12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also 38 C.F.R. § 3.102 (2011) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

The October 2010 VA examiner did opine that the Veteran's left hip and cervical disabilities were less likely than not related to the service-connected left knee disability; however, the VA examiner's opinion is inadequate as it does not appear to address the Veteran's other service-connected disabilities (bilateral ankle disability, lumbar spine disability, major depressive disorder) and does not address the question of whether the service-connected disabilities may have aggravated the left hip and cervical spine disorders.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The medical evidence provides an inadequate basis to adjudicate the claims of service-connection for left hip and cervical spine disorders, including as secondary to service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the diagnosed left hip and cervical spine disorders and his military service, and the relationship of the current left hip and cervical spine disorders to the Veteran's service-connected disabilities.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported in-service left hip and cervical spine injuries, the reported history of left hip and cervical spine disorder symptoms, and the current diagnoses of cervical spine sprain and left hip sprain, the Board finds that a VA examination with medical nexus opinion is required to aid in determining whether the current left hip and cervical spine disorders are causally related to active service.  There is also insufficient medical evidence to determine whether the Veteran's left hip and cervical spine disorders are related to the service-connected disabilities.  For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the current left hip and cervical spine disorders were incurred in or aggravated by service or are proximately due to or aggravated by service-connected disabilities.  

The Board also notes that, while the Veteran was provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to establishing service connection on a direct basis, he was not provided with notice of what type of information and evidence is needed to substantiate his claims for service connection for left hip and cervical spine disorders on a secondary basis.  Thus, on remand, the RO should provide corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about what is needed to substantiate a claim for secondary service connection (38 C.F.R. § 3.310) with respect to the claims for service connection for left hip and cervical spine disorders.

2.  After the above has been completed, the Veteran should then be scheduled for a VA joints (orthopedic) examination.  

Following a review of the relevant medical and X-ray evidence in the claims file, history by the Veteran, physical examination, and any tests that are deemed necessary, the examiner should offer the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a left hip or cervical spine disorder which had its onset during service or is related to service?  The examiner is directed to consider the Veteran's reported left hip and cervical spine injuries sustained in a fall down a flight of stairs during active service and continuous left hip and cervical spine disorder symptoms since service separation.  

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left hip and cervical spine disorders are caused by any of his service-connected disabilities?  

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left hip and cervical spine disorders are aggravated (permanently worsened in severity) by any of his service-connected disabilities?  The examiner should identify the baseline level of severity of the left hip and cervical spine disorders prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the left hip or cervical spine disorders is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.



All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completion of the above development, the claims for service connection for left hip and cervical spine disorders, including as secondary to service-connected disabilities, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


